UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (date of earliest event reported):October 26, 2010 TAUBMAN CENTERS, INC. (Exact Name of Registrant as Specified in its Charter) Michigan (State or Other Jurisdiction of Incorporation) 1-11530 38-2033632 (Commission File Number) (I.R.S. Employer Identification No.) 200 East Long Lake Road, Suite 300, Bloomfield Hills, Michigan 48304-2324 (Address of Principal Executive Office) (Zip Code) Registrant’s Telephone Number, Including Area Code: (248) 258-6800 None (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.RESULTS OF OPERATIONS AND FINANCIAL CONDITION. The information under this caption is furnished by Taubman Centers, Inc. (the "Company") in accordance with Securities and Exchange Commission Release No. 33-8216. This information shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. On October 26, 2010, the Company issued a press release announcing its results of operations for the quarter ended September 30, 2010. A copy of the press release is attached as Exhibit 99 to this report. Item 9.01. FINANCIAL STATEMENTS AND EXHIBITS. (d) Exhibits Exhibit Description 99 Press Release, dated October 26, 2010, entitled “Taubman Centers Announces Third Quarter Results.” SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: October 26, 2010 TAUBMAN CENTERS, INC. By: /s/ Lisa A. Payne Lisa A. Payne Vice Chairman and Chief Financial Officer EXHIBIT INDEX Exhibit Description 99 Press Release, dated October 26, 2010, entitled “Taubman Centers Announces Third Quarter Results.”
